Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Claim 1, line 9 the word “provides” has been corrected to - - providing- -.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance:
US 20110236293 A1 to Hardman et al is considered to be the closet prior art.
Hardman teaches an integrated synthesis gas refinery plant and a process for the simultaneous production from a single synthesis gas stream X of a hydrogen stream useful for the production of ammonia, a hydrogen rich synthesis gas stream useful for the production of methanol, and a hydrogen depleted synthesis gas stream useful for the production of hydrocarbons.
The subject-matter of claims 1 and 14 therefore differ from this known method and apparatus in that a purge gas from a methanol section is treated to obtain hydrogen for an ammonia section and a tail gas comprising methane and CO and using this tail gas to produce CO, methane and hydrogen for the integrated process.
The advantage is the maximum exploitation of the energy content associated to the purge gas stream leaving the methanol synthesis loop as high pressure stream and containing valuable reformed  components (i.e. hydrogen and carbon oxides), thus entailing a decrease of the overall energy consumption for making methanol, ammonia and carbon monoxide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/
Primary Examiner, Art Unit 1622